DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 04 October 2021 with respect to the claims overcome the previous objections, 112(a) rejections, and 112(b) rejections. 
Response to Arguments
Applicant’s arguments filed 04 October 2021 addressing the previous anticipation rejections over Wang stating “Wang fails to teach that a portion of the first wall and the second wall are rotatable at two different speeds. On the contrary, Wang teaches a compressor having a rotating disc and a rotating wall that ‘fixed together by fixing pins 19’. Accordingly, because the two rotating walls are fixedly coupled, and therefore rotate together in unison, the walls must rotate at the same speed about the axis” have been fully considered. The instant arguments are deemed to attempt to disqualify the relevance of Wang in light of the claimed recitation “the portion of the first wall is rotatable about the axis at a first speed and 
Applicant’s arguments filed 04 October 2021 addressing the previous anticipation rejections over Sallou, Lown, Shank, and Jen use the same reasoning as set forth against Wang and, thus, are not found to be persuasive. 
Applicant’s arguments filed 04 October 2021 stating “… the system set forth in Kemmerling has only a single rotatable wall 28. Kemmerling fails to teach or suggest that a second wall spaced therefrom is rotatable…” have been fully considered and they are persuasive. Accordingly, the previous corresponding anticipation rejections over Kemmerling are overcome. 
Claim Objections
Claims 1-4 and 8-20 are objected to because of the following informalities: 
In claim 1, line 1, “comprises” should be changed to --comprising-- (for grammatical purposes).  
The dependency of claims 8, 10, and 11 should be changed to claim 1 (since claim 6 is now cancelled, and previous claim 6 depended on claim 1).
In claim 12, line 1, “comprises” should be changed to --comprising-- (for grammatical purposes).  
	In claim 17, line 2, “at” should be deleted (for grammatical purposes).
In claim 18, line 2, “at” should be deleted (for grammatical purposes).
Claims 2-4, 9, 13-16, 19, and 20 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “rotation of the first wall” (line 7) renders the claim indefinite in light of the antecedent limitation “a portion of the first wall… is rotatable” since it is unclear if only “portion of the first wall” or the entirety of “first wall” is rotatable (note: the disclosure includes embodiments in which either of these conditions is present). Alternatively / relatedly, the recitation “rotation of the first wall” is contradictory to “a portion of the first wall… is rotatable” if the latter is intended to mean that only a portion of the first wall is rotatable. Due to an identical instance/issue, this rejection also applies to claim 12. Due to dependency, this rejection also applies to claims 2-4, 8-11, and 13-20.

In claim 14, the limitations recited as “a first speed” and “a second speed” render the claim indefinite since it is unclear if they are referring to antecedent limitations (claim 12) of the same name or introducing additional limitations.

In claim 15, the limitation recited as “at least one of the plurality of pieces of the first wall is mechanically driven about the axis” renders the claim indefinite since, in light of Applicant’s 

In claim 16, the limitation recited as “at least one of the plurality of pieces of the first wall is stationary” renders the claim indefinite since it is contradictory to and/or not in agreement with the antecedent limitation “rotation of the first wall”.

In claim 18, the limitation recited as “an adjacent component” renders the claim indefinite since it is unclear if it is referring to an antecedent limitation (claim 17) of the same name or introducing an additional limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 9,347,450 - hereafter referred to as Wang; previously cited).


In reference to claim 1 (as far as it is clear and definite)
Wang discloses:
A centrifugal compressor (see Figure 2) comprises:
a shaft (13) defining an axis (i.e., a central axis thereof);
an impeller (2) mounted to the shaft for rotation about the axis;
a diffuser section including a first wall (i.e., the combination of rotating disc 24 and first diffusing wall 10 - Figure 2), a second wall (i.e., rotating wall 28), and an opening (i.e., the opening / space occupied by rear cascade 25) defined between the first wall and the second wall, the opening of the diffuser section being arranged in fluid communication with the impeller, wherein a portion (i.e., rotating disc 24) of the first wall and the second wall are rotatable about the axis and rotation of the first wall about the axis is mechanically driven (i.e., via motor 27), wherein the portion of the first wall is rotatable about the axis at a first speed (i.e., a maximum speed of the motor 27) and the second wall is rotatable about the axis at a second speed (i.e., a speed of the motor 27 that is less than the maximum speed thereof)(note: the motor 27 can be operated at varying speeds), the first speed being different from the second speed.

In reference to claim 2 
Wang discloses:
The centrifugal compressor of claim 1, wherein the first wall (24 & 10) includes a plurality of pieces (i.e., two pieces: disc 24 and wall 10) and at least one (24) of the plurality of pieces is mechanically driven (via motor 27) about the axis.





In reference to claim 4
Wang discloses:
The centrifugal compressor of claim 1, wherein rotation of the first wall (i.e., rotation of rotating disc 24, which is part of the identified “first wall”) about the axis is mechanically driven by a motor (27).

In reference to claim 8
Wang discloses:
The centrifugal compressor of claim 1, wherein the first wall (i.e., the rotating disc 24, which is part of the identified “first wall”) and the second wall (28) are connected by at least one coupler (i.e., pins 19).

In reference to claim 11
Wang discloses:
The centrifugal compressor of claim 1, wherein the second wall (28) is mechanically driven (i.e., via motor 27) about the axis.

Claims 1, 3, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sallou (US 3,197,124; previously cited). 

In reference to claim 1 (as far as it is clear and definite)
Sallou discloses:
A centrifugal compressor (see Figures 1 and 2) comprises:
a shaft (see col.3:ll.45-52) defining an axis (O-O’ - Figure 2);
an impeller (11) mounted to the shaft for rotation about the axis;
a diffuser section (i.e., the assembly of elements 6, 7, and 12) including a first wall (6), a second wall (7), and an opening (i.e., the opening / space between elements 6 and 7) defined between the first wall and the second wall, the opening of the diffuser section being arranged in fluid communication with the impeller, wherein a portion (i.e., any arbitrarily defined portion of the identified “first wall”)(note: the subsequent claim limitation “rotation of the first wall” can be considered as requiring that “a portion of the first wall” is “rotatable” due to “rotation of the first wall” - i.e., since “first wall” rotates and “a portion of the first wall” forms part of “first wall”, then “a portion of the first wall” rotates) of the first wall and the second wall are rotatable about the axis and rotation of the first wall about the axis is mechanically driven (via impeller 11 - see col.3:ll.45-65), wherein the portion of the first wall is rotatable about the axis at a first speed (i.e., a maximum speed of the impeller 11) and the second wall is rotatable about the axis at a second speed (i.e., a speed of the impeller 11 that is less than the maximum speed thereof)(note: the impeller 11 can rotate at varying speeds), the first speed being different from the second speed.

In reference to claim 3
Sallou discloses:
The centrifugal compressor of claim 1, wherein rotation of the portion of the first wall (6) about the axis is mechanically driven (see col.3:ll.45-65) by at least one of the impeller (11) and the shaft.

In reference to claim 8
Sallou discloses:
The centrifugal compressor of claim 1, wherein the first wall (6) and the second wall (7) are connected by at least one coupler (i.e., at least one blade 12).




In reference to claim 9
Sallou discloses:
The centrifugal compressor of claim 8, wherein the at least one coupler (12) has an airfoil shape (see Figure 1).

In reference to claim 11
Sallou discloses:
The centrifugal compressor of claim 1, wherein the second wall (7) is mechanically driven (via impeller 11 - see col.3:ll.45-65) about the axis.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lown (US 3,868,196; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Lown discloses:
A centrifugal compressor comprises:
a shaft (20) defining an axis (i.e., a central axis thereof);
an impeller (10) mounted to the shaft for rotation about the axis;
a diffuser section (12) including a first wall (13), a second wall (14), and an opening (i.e., the annular diffuser space between the walls 13,14 - Figure 1) defined between the first wall and the second wall, the opening of the diffuser section being arranged in fluid communication with the impeller, wherein a portion (i.e., any arbitrarily defined portion of the identified “first wall”)(note: the subsequent claim limitation “rotation of the first wall” can be considered as requiring that “a portion of the first wall” is “rotatable” due to “rotation of the first wall” - i.e., since “first wall” rotates and “a portion of the first wall” forms part of “first wall”, then “a portion of the first wall” rotates) of the first wall and the second wall are rotatable about the axis and rotation of the first wall about the axis is mechanically driven (i.e., wall 13 is driven by its mechanical connection via strut 27 to wall 14), wherein the portion of the first wall is rotatable about the axis at a first speed (i.e., a maximum speed of the rotating diffuser 12) and the second wall is rotatable about the axis at a second speed (i.e., a speed of the rotating diffuser 12 that is less than the maximum speed thereof)(note: the rotating diffuser 12 can be driven at varying speeds), the first speed being different from the second speed.

In reference to claim 8
Lown discloses:
The centrifugal compressor of claim 1, wherein the first wall (13) and the second wall (14) are connected by at least one coupler (i.e., struts 27).

In reference to claim 10
Lown discloses:
The centrifugal compressor of claim 1, wherein the second wall (14) is freely rotatable about the axis (note: the wall 14 rotates and, thus, is freely rotatable - stated another way, there is no obstruction to rotation of wall 14).

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shank (US 3,941,501; previously cited).

In reference to claim 12 (as far as it is clear and definite)
Shank discloses:
A centrifugal compressor comprises:
a shaft (see annotated Figure 1 below showing a shaft, which is radially distinguished from the identified “impeller” by the dashed-line) defining an axis (i.e., a central axis thereof);
an impeller (10) mounted to the shaft for rotation about the axis;
a diffuser section (i.e., the assembly of walls 26 and 28, member 30, and struts 32) including a first wall (i.e., the assembly of wall 28 and member 30), a second wall (26), an opening (i.e., the annular diffuser space between the walls 26,28 - Figure 1) defined between the first wall and the second wall, the opening of the diffuser section being arranged in fluid communication with the impeller, wherein a portion (i.e., any arbitrarily defined portion of the identified “first wall”)(note: the subsequent claim limitation “rotation of the first wall” can be considered as requiring that “a portion of the first wall” is “rotatable” due to “rotation of the first wall” - i.e., since “first wall” rotates and “a portion of the first wall” forms part of “first wall”, then “a portion of the first wall” rotates) of the first wall and the second wall is rotatable about the axis, and rotation of the first wall about the axis is driven by engagement of a fluid flow (i.e., gas molecules striking the walls of the rotating diffuser - see col.1:ll.32-38) within the opening and a surface of the first wall facing the opening, wherein the portion of the first wall is rotatable about the axis at a first speed (i.e., a maximum speed of the rotating diffuser) and the second wall is rotatable about the axis at a second speed (i.e., a speed of the rotating diffuser that is less than the maximum speed thereof)(note: the rotating diffuser can be driven at varying speeds), the first speed being different from the second speed.

    PNG
    media_image1.png
    355
    576
    media_image1.png
    Greyscale



In reference to claim 13 
Shank discloses:
The centrifugal compressor of claim 12, wherein the first wall (28 & 30) includes a plurality of pieces (see annotated Figure 1 below showing a first piece, which is radially extending, and a second piece, which corresponds to member 30 and is axially extending) and the portion of the first wall that is rotatable about the axis includes at least one of the plurality of pieces. 

    PNG
    media_image2.png
    260
    448
    media_image2.png
    Greyscale


In reference to claim 14 (as far as it is clear and definite)
Shank discloses:
The centrifugal compressor of claim 13, wherein the plurality of pieces includes at least a first piece (see annotated Figure 1 above) and a second piece (see annotated Figure 1 above), the first piece being rotatable about the axis at a first speed (i.e., a maximum speed of the rotating diffuser) and the second piece being rotatable about the axis at a second speed (i.e., a speed of the rotating diffuser that is less than the maximum speed thereof)(note: the rotating diffuser can be driven at varying speeds), the first speed being different than the second speed.




In reference to claim 15 (as far as it is clear and definite)
Shank discloses:
The centrifugal compressor of claim 13, wherein at least one of the plurality of pieces of the first wall (28 & 30) is mechanically driven about the axis (i.e., the above-identified second piece is driven by its mechanical attachment to the above-identified first piece).

In reference to claim 17 
Shank discloses:
The centrifugal compressor of claim 12, further comprising a bearing (i.e., bearing 22) positioned between (i.e., in a radial sense) the portion of the first wall (28 & 30) and an adjacent component (i.e., shaft 14) of the centrifugal compressor to allow relative rotation between the first wall and the adjacent component.

In reference to claim 18 (as far as it is clear and definite)
Shank discloses:
The centrifugal compressor of claim 17, further comprising at a roller assembly (i.e., either of (1) the rollers associated with bearing 22, or (2) bearing 24, which includes rollers as shown in Figure 1) positioned between (i.e., in a radial sense) the portion of the first wall (28 & 30) and an adjacent component (i.e., shaft 14)(note: the instant “adjacent component” is considered to be referring to the antecedent limitation of the same name in parent claim 17) of the centrifugal compressor to allow relative rotation between the portion of the first wall and the adjacent component. 

In reference to claim 19
Shank discloses:
The centrifugal compressor of claim 12, wherein the surface of the first wall (28 & 30) facing the opening has a non-planar configuration (see annotated Figure 1 below).

    PNG
    media_image3.png
    419
    592
    media_image3.png
    Greyscale


Claims 12, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jen (US 4,455,121; previously cited).

In reference to claim 12 (as far as it is clear and definite)
Jen discloses:
A centrifugal compressor (see Figures 1-3) comprises:
a shaft (44) defining an axis (i.e., a central axis thereof);
an impeller (30) mounted to the shaft for rotation about the axis;
a diffuser section (i.e., the assembly of diffuser stages 32 and 60) including a first wall (i.e., the assembly of wall 33 and the first wall elements identified below in annotated Figure 3), a second wall (35), an opening (i.e., the opening / space between walls 33 and 35) defined between the first wall and the second wall, the opening of the diffuser section being arranged in fluid communication with the impeller, wherein a portion (33) of the first wall and the second wall is rotatable about the axis (note: wall 33 of the identified “first wall” is rotatable), and rotation of the first wall (note: “rotation of the first wall” is considered to mean rotation of the portion of the first wall - see corresponding indefiniteness rejection) about the axis is driven by engagement of a fluid flow (see col.3:ll.18-22 stating “Compressible fluid leaves the impeller at high velocity striking both the front and rear sidewalls 33 and 35 as well as vanes 37. This imparts a rotative coupling force to the diffuser which tends to make it turn in the same direction as the impeller.”) within the opening and a surface of the first wall facing the opening, wherein the portion of the first wall is rotatable about the axis at a first speed (i.e., a maximum speed of the rotating diffuser 32) and the second wall is rotatable about the axis at a second speed (i.e., a speed of the rotating diffuser 32 that is less than the maximum speed thereof)(note: the rotating diffuser 32 can be driven at varying speeds), the first speed being different from the second speed.

    PNG
    media_image4.png
    309
    524
    media_image4.png
    Greyscale


In reference to claim 13 
Jen discloses:
The centrifugal compressor of claim 12, wherein the first wall (33 & first wall elements identified above) includes a plurality of pieces and the portion (33) of the first wall that is rotatable about the axis includes at least one piece of the plurality of pieces.

In reference to claim 16 
Jen discloses:
The centrifugal compressor of claim 13, wherein at least one of the plurality of pieces of the first wall (33 & first wall elements identified above) is stationary (see annotated Figure 3 above).

In reference to claim 17 
Jen discloses:
The centrifugal compressor of claim 12, further comprising at a bearing (i.e., bearing 58) positioned between the portion (33) of the first wall and an adjacent component (see annotated Figure 3 below showing a component) of the centrifugal compressor to allow relative rotation between the first wall and the adjacent component (note: “relative rotation between the first wall and the adjacent component” is deemed to be addressed by considering that the identified “portion of the wall” / wall 33 is rotatable).

    PNG
    media_image5.png
    234
    283
    media_image5.png
    Greyscale


In reference to claim 19
Jen discloses:
The centrifugal compressor of claim 12, wherein the surface of the first wall facing the opening has a non-planar configuration (due to the taper identified below in Jen Figure 3).

    PNG
    media_image6.png
    229
    349
    media_image6.png
    Greyscale



In reference to claim 20
Jen discloses:
The centrifugal compressor of claim 12, wherein the surface of the first wall (i.e., wall 33 of the identified “first wall”) facing the opening has at least one vane (37 - Figure 2) extending into the opening.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745